Citation Nr: 0009179	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound injury to the right leg, involving Muscle 
Group XI, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for postoperative 
saphenous vein thrombosis of the right leg, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Boise, 
Idaho, Regional Office (RO).  


FINDINGS OF FACT

1.  A right hip disorder is not shown by competent medical 
evidence to be proximally due to or the result of or in any 
way etiologically related to the service-connected shrapnel 
wounds. 

2.  The residuals of shrapnel wounds of the right lower leg 
involving Muscle Group XI are not shown to result in more 
than moderately severe disablement or ankylosis.  

3.  The saphenous vein thrombosis of the right leg with 
postoperative thrombectomy is productive of no more than 
persistent edema, and stasis pigmentation or eczema, and 
persistent ulceration.  

4.  The veteran is service connected and in receipt of a 40 
percent evaluation for postoperative saphenous vein 
thrombosis of the right leg; 20 percent disability 
evaluations for residuals of shrapnel wounds of the right and 
left legs; 10 percent disability evaluations for shrapnel 
wound injuries of the right wrist and foot, post-traumatic 
stress disorder (PTSD), a shell fragment wound scar of the 
right posterior leg, a scar of the right upper leg secondary 
to postoperative vein thrombosis; noncompensable disability 
evaluation for shell fragment wound scars of the scalp and 
right shoulder; and his combined disability evaluation is 80 
percent.

5.  The veteran has a bachelor's degree in elementary 
education; he has work experience in the construction and 
landscaping fields, as a chemical plant manager, car 
salesman, and a mailhandler; he last worked full time in 
September 1995.

6.  The veteran's service-connected disabilities are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right hip disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
residuals of shrapnel wound of the right leg involving Muscle 
Group XI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.56, 4.71a, 4.73, Diagnostic Codes 
5270, 5311 (1999).

3.  The criteria for a 40 percent disability evaluation for 
postoperative saphenous vein thrombosis of the right leg have 
been met.  38 U.S.C.A. §§ 1155, 5107)(West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Codes 7120, 7121 (1999).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of service connection for a right 
hip disorder, the threshold question that must be resolved is 
whether the veteran has presented evidence that his claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient.  The 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury on the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). 
Pursuant to 38 C.F.R. § 3.310(a), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  It has also 
been determined that service connection may be granted for 
nonservice-connected disability "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

As a preliminary matter, it is important to note that during 
service the veteran sustained multiple injuries when he 
stepped on a land mine in the Republic of Vietnam.  His lower 
extremity injuries included wounds to the right posterior 
calf, right foot, and left calf.  The service medical records 
are entirely negative for any complaints or findings 
referable to the right hip.  

VA medical records dated in July 1996 show that in addition 
to complaints of right leg and ankle symptoms, the veteran 
also reported right hip pain.  An X-ray of the right hip was 
normal.  The diagnosis was trochanteric bursitis of the right 
hip.  In a June 1997 VA clinical record the veteran's right 
hip bursitis was attributed to physical labor at his place of 
employment.

In a December 1997 VA medical examination, it was reported 
the veteran's service-connected shrapnel injuries of the 
lower extremities continued to be asymptomatic.  It was 
indicated that the veteran had a history of right hip pain 
treatment and that the hip pain began in July 1996.  A 
physical examination revealed limitation of motion and pain 
on motion of the right hip.  The diagnosis was arthralgia, 
right hip, moderate disability.  Subsequent clinical records 
revealed that the veteran had an antalgic gait and that he 
was unwilling to bear full weight on his right lower 
extremities.

A VA medical examination of the muscles was performed in 
November 1998.  The examiner was requested to address the 
etiology of the veteran's right hip disorder.  The veteran 
complained of right foot pain.  Physical findings revealed 
complaints of pain on motion of the right hip.  It was 
commented that the veteran had (right hip) arthralgia that 
started in July 1996 without trauma, and that the etiology 
was uncertain but it did not seem to be traumatic.  The 
diagnostic impression was right hip arthralgia, moderate 
disability.  An X-ray of the right hip revealed minimal 
degenerative changes about the acetabulum.  

There is no medical evidence of a right hip disorder during 
service nor is arthritis of the right hip shown until many 
years after service.  The veteran has asserted that his right 
hip disorder is due to his service connected lower extremity 
disabilities.  It is noteworthy though that the entire record 
is negative for any medical evidence linking his right hip 
disability to a service connected disorder.  The veteran was 
afforded a medical examination for consideration of right hip 
disorder etiology, and it was indicated that the right hip 
etiology was uncertain and not traumatic.  There is no 
medical evidence of a causal relationship or medical nexus 
between the right hip and a service connected disability.  
Regarding the veteran's assertions, it is important to note 
that where the determinative issue involves a question of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only evidence of a medical nexus is the veteran's own 
belief, and he is not competent to provide an opinion as to a 
medical nexus.  See Anderson v. West, 12 Vet. App. 491 
(1999).  In addition, with respect to the assertion of 
aggravation of nonservice-connected condition by a service-
connected condition, pursuant to Allen, no etiological 
relationship at all has been shown between the right hip 
disorder and the veteran's service connected disabilities. 

It has been requested on the veteran's behalf that an 
independent medical expert render a determination concerning 
the etiological relationship between the veteran's service-
connected shell fragment wound disabilities of the right leg 
and a right hip disorder.  The Board may obtain an additional 
medical opinion from an independent medical expert when a 
matter of complexity or controversy is presented.  38 C.F.R. 
§20.901 (d) (1999).  In this case the veteran has already 
been examined and there is no medical evidence linking the 
veteran's right hip disorder to a service-connected 
disability.  This case does not present a complex or 
controversial medical question warranting an IME.  Moreover, 
because the claim is not well grounded, VA has no duty to 
assist the veteran in the development of facts pertinent to 
his claim, to include obtaining an independent medical expert 
opinion.  


I.  Residuals of a Shrapnel Wound of the Right Leg

An allegation of increased disability generally establishes a 
well-grounded claim.   Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA has had the veteran examined.  The 
VA has fulfilled its duty to assist the veteran in 
development of facts pertinent to his claim for an increased 
evaluation and individual unemployability.  38 U.S.C.A. 
§ 5107(a).

Service medical records show that in March 1966 the veteran 
stepped on a landmine in the Republic of Vietnam resulting in 
several shrapnel wound injuries to the lower extremities, 
including an injury to the right posterior calf.  The right 
calf wound was debrided.  Subsequently a short leg cast was 
applied.  Upon removal of the right leg cast a granulating 
wound was found upon which a split thickness skin graft was 
placed.  The right calf wound did not heal and another split 
thickness skin graft from the left thigh was placed over the 
granulating calf wound.  The wound subsequently became 
infected, and successive primary closures were performed.  By 
the end of June 1966 it was reported that the wounds were 
clean and the veteran ambulated without discomfort.  
Amputation of the right fifth toe and metatarsal was 
performed due to sequelae of the right foot shell fragment 
wound.  At hospital discharge there remained a small area of 
granulation on the right calf wound.  

A VA orthopedic examination was performed in June 1967.  It 
was reported that as a result of his wartime injuries, the 
veteran had marked muscle mass loss of the gastroc soleus 
complex and both calves had been removed.  Reportedly, when 
the veteran walked over one block he had pain in the calf 
area.  He had poor balance due to bilateral loss of the 
calves.  The calve scars measured from the popliteal area 
down to the posterior aspect of the os calcis.  The 
diagnostic impression was shrapnel injury, both lower legs, 
gastroc soleus area with 15 percent removal of both muscle 
complexes, markedly symptomatic after one block ambulation.

A VA medical examination was performed in December 1997.  A 
physical examination of the right leg revealed a 10-inch 
posterior scar that was well healed with slight flattening in 
the middle.  The veteran had full range of motion of the 
right ankle and foot.  There was a well-healed scar on the 
medial aspect of the right leg just below the knee.  There 
was no edema of either lower extremity and arterial pulsation 
was described as good.  The diagnostic impression was 
shrapnel injury, right leg, well healed, minimal disability.  

A personal hearing was held at the RO in June 1998.  The 
veteran testified that he was unable to run on his right leg.  
He stated that he had cramping all of the time and pain in 
the right leg.  He was unable to stand for any length of time 
and could not walk very well.  The veteran stated that he was 
able to drive a vehicle with his right leg if he could sit.  
He testified that he did not have full strength in his right 
leg.  He averred that he had been informed that he had 
shrapnel in his right calf.  The veteran testified that an X-
ray had showed that he had ten or twenty pieces of shrapnel 
in his right calf.  He stated that he was not receiving 
treatment for his right calf shrapnel wound.  

At a VA medical examination in July 1998, the veteran 
reported that he had pain after walking one-half block on a 
hard surface, and pain after walking one-half mile on a non-
hard surface.  Physical findings revealed a shrapnel wound 
entrance on the posterior aspect of the right leg.  It was 
reported that there was no specific exit wound, although 
there could be small areas of shell fragments which had 
exited in various parts of the leg.  Muscle strength testing 
of the right leg revealed that extensors and flexors of the 
right ankle were 2/5 and extensors and flexors of the right 
knee were 2/5.  The veteran was noted to walk with a limp 
favoring his right leg.  There was pitting edema of the right 
ankle that extended to the knee area.  Right calf 
circumference was 15 1/2 inches and circumference on the left 
was 15 inches.  The diagnosis was multiple shell fragment 
wounds of the right and left leg below the knee; weakness of 
Muscle Group XI, right leg, secondary to injury, 1966.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Evaluation of muscle injuries under 38 C.F.R. § 4.56 (1999) 
provides as follows: (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under diagnostic codes 5301 
through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  Moderately severe disability of muscles. (i) 
Type of injury. Through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Severe disability of muscles. (i) Type of injury. Through and 
through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The RO has assigned a 20 percent disability evaluation for 
residuals of a shrapnel wound injury of the right leg under 
the provisions of Diagnostic Code 5311. A 20 percent 
disability evaluation is available for moderate severe 
disability under Diagnostic Code 5311, Muscle Group XI, 
function:  Propulsion, plantar flexion of foot (1); 
stabilization of arch (2), (3) flexion of toes (4), (5) 
flexion of knee (6); posterior and lateral crural muscles and 
muscles of the calf (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  Under 
Diagnostic Code 5311, Muscle Group XI.  A 30 percent 
disability evaluation is available for severe injury to the 
muscle group.  

The clinical data shows that the veteran has reported 
complaints of right lower extremity pain after walking 
relatively short distances, and physical findings confirm 
weakness in Muscle Group XI.  The evidence also indicates 
that the shrapnel wound injury to the veteran's right calf 
resulted in some loss of musculature.  The veteran has a 
right leg limp; the right leg limp has been attributed to the 
service-connected shrapnel wound of the right foot rather 
than the right calf shrapnel wound injuries.  There is 
certainly significant functional impairment of the right calf 
as a result of the shrapnel wound injury.  However, it is 
also important to note that from a clinical standpoint, the 
right leg wound has been described as healed and regarding 
functional impairment, it has specifically been reported that 
the veteran has minimal disability as the result of the 
shrapnel wound injury to the right calf involving Muscle 
Group XI.  Severe impairment and objective findings such as 
ragged, depressed, or adherent scars, loss of deep fascia, 
muscle swelling or hardening in contraction is not 
demonstrated.  Clinical findings of minimal disability are 
consistent with the veteran's complaints and symptoms.  

The Board notes that a higher rating under an alternative 
rating for limitation of motion of the ankle is not warranted 
without evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (1999).  In reaching this decision, the Board also 
considered the provisions of 38 C.F.R. 4.40 and 4.45, as well 
as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional loss due to pain. However, since 
Diagnostic Code 5311 is not predicated solely on loss of 
range of motion, 38 C.F.R. 4.40 and 4.45, as interpreted in 
DeLuca, seemingly do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  Further, a review of the medical evidence 
does not reflect objective evidence of pain greater than that 
contemplated by the current rating.  

In this regard, the Board concludes that the overall evidence 
of record does not indicate functional impairment or 
disability that equates to more than moderately severe injury 
to Muscle Group XI.  The Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. 
§ 4.7.  Additionally, there is no indication that 
specifically, the veteran's right calf injury caused loss of 
time from employment.  This case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration on an 
extra-schedular basis.  38 C.F.R. § 3.321 (b).  The Board has 
also considered the veteran's testimony concerning his right 
leg complaints and symptoms has been considered but has 
limited probative value since the evidence of record does not 
reveal pathology which equates to the criteria necessary for 
a higher disability evaluation.

II.  Postoperative Saphenous Vein Thrombosis
of the Right Leg

VA clinical records show that in February 1996 reveal right 
calf revealed tenderness and swelling with some varicose 
veins.  The assessment was superficial phlebitis. Excision of 
a thrombosed superficial saphenous vein on the right leg 
below the knee was performed at a VA hospital in February 
1996.

A VA medical examination of the arteries and veins was 
conducted in April 1997.  It was reported that since the 1966 
injury the veteran had had problems with chronic low grade 
swelling and throbbing in the right leg.  It was reported 
that subsequent to excision of a thrombosed vein on the right 
leg in February 1996 he had been well and had much less 
trouble with pain or swelling of the leg.  He had occasional 
tingling twinges and discomfort around the saphenous vein 
excision scar.  Over the previous several months he had 
noticed new swelling of the superficial vein on top of the 
right thigh that occurred after prolonged standing at his 
job.  There was also the appearance of new superficial 
varicosities on the right leg below the knee.  

A physical examination revealed a large scar extending 
longitudinally down the middle lower leg that was 28 
centimeters in length.  The scar was hypertrophic and 
hypopigmented.  It was reported that there were multiple 
small varicose veins below the knee on the right leg and the 
popliteal fossa.  The varicose veins gave a very mildly more 
purple appearance than the left leg.  The temperature of the 
right leg throughout was warm bilaterally and symmetric.  
Dorsalis pedis pulses were two plus and equal bilaterally.  
It was reported that there was trace edema pretibial and 
around the ankle on the right as opposed to no edema on the 
left.  It was remarked that the veteran had chronic venous 
stasis changes in the right lower extremity.  The diagnosis 
was history of right saphenous vein thrombosis, status post 
thrombectomy, disability claim.

At a VA medical examination of arteries and veins in December 
1997, physical findings revealed no edema of either lower 
extremity, and good arterial pulsation on each side.  The 
diagnostic impression was:  Prior excision of saphenous vein, 
no residual problem.

At the June 1998 personal hearing at the RO, the veteran 
testified that he had varicose veins from his groin area down 
to his knee that were bulging and above the skin.  He stated 
that the varicose veins were a medium blue in color.  He 
testified that he had cramping in his legs and that standing 
or walking for any length of time bothered him.  He reported 
that he had not had any recent treatment for the varicose 
veins.  

A VA medical examination of the arteries and veins was 
performed in July 1998.  It was reported that the veteran had 
pitting edema of the right ankle that extended to the knee 
area.  Homans' sign on the right was indicated as possibly 
slightly positive but that the finding probably did not 
indicate venous thrombosis.  There were mild varicosities of 
the right upper saphenous vein system and moderate 
varicosities of the lesser saphenous system immediately above 
the posterior scar on the right leg.  It was reported that, 
regarding muscle cramps, the femoral pulsations and all pedal 
pulsations both right (and left) leg were present.  The 
examiner stated that muscle cramping was not related to 
arterial insufficiency.  It was indicated that the 
varicosities on the right leg were mild and it was difficult 
to determine if they were due to the injury.  It was 
commented that a venous Doppler examination of the lower 
extremities was within normal limits except that valvular 
incompetence of the greater saphenous system on the right was 
not significant.


Analysis

Currently, the veteran is assigned a 10 percent disability 
evaluation for postoperative saphenous veins with thrombosis 
of the right leg under the provisions of Diagnostic Code 
7120, varicose veins.  A 10 percent disability evaluation 
under Diagnostic Code 7120 requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent disability 
evaluation for varicose veins requires persistent edema, and 
completely relieved by elevation of extremity, with our 
without beginning stasis, pigmentation or eczema.  A 
40 percent evaluation for varicose veins requires persistent 
edema and stasis, pigmentation or eczema, with or without 
intermittent ulceration.

The clinical data shows that the veteran has ongoing right 
lower extremity venous symptomatology.  There is recent 
evidence of increased varicose veins in the right lower 
extremity, along with increased right lower extremity edema.  
It is noteworthy that clinical findings in 1997 reported 
limited edema of the right lower extremity.  In the most 
recent VA medical examination, clinical findings specifically 
revealed pitting edema that extended from the right ankle to 
the right knee.  The clinical data also shows that the 
veteran has pigmentation of the skin of the right lower 
extremity compared to the left, and the skin tone has been 
described as a more of a "purplish" color compared to the 
left leg.  The evidence also shows that the veteran continues 
with ambulation problems, and that he has reported pain in 
the right lower extremity.  Based on the foregoing, the Board 
concludes that there is evidence of an increase in disability 
and when considering the current edema and the skin color 
changes, the postoperative saphenous vein thrombosis of the 
right leg more nearly approximates the criteria for necessary 
for a 40 percent disability evaluation under Diagnostic Code 
7120.  There is no evidence of subcutaneous induration or 
persistent ulceration for consideration of a 60 percent 
evaluation under Diagnostic Code 7120.

III.  Individual Unemployability

The veteran has presented a claim which is plausible, i.e., 
that his service-connected disabilities are more severe than 
last determined and render him unemployable. No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Total disability evaluations for compensation may be assigned 
where the schedular rating is less than total and when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
without regard to age.  If only one such disability is 
present, it must be rated 60 percent or more; if there are 
two or more such disabilities, one must be rated at least 40 
percent and the combined rating must be 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, or (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment. Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 38 
C.F.R. § 4.16(a).

A total rating may also be based on a prior history of total 
disability in the case of disabilities which have undergone 
some recent improvement.  To establish total disability the 
disability must in the past have been of sufficient severity 
to warrant a total disability rating; it must have required 
extended, continuous, or intermittent hospitalization, or 
have produced total industrial incapacity for at least 1 
year, or be subject to recurring, severe, frequent, or 
prolonged exacerbations; and that it must be the opinion of 
the rating agency that despite the recent improvement of the 
physical condition, the veteran will be unable to effect an 
adjustment into a substantially gainful occupation.  Due 
consideration will be given to the frequency and duration of 
totally incapacitating exacerbations since incurrence of the 
original disease or injury, and to periods of hospitalization 
for treatment in determining whether the average person could 
have reestablished himself in a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(3).

The veteran is service connected and in receipt of a 40 
percent evaluation for postoperative saphenous vein 
thrombosis of the right leg; separate 20 percent disability 
evaluations for residuals of shrapnel wounds of the right and 
left legs; 10 percent disability evaluations for shrapnel 
wound injuries of the right wrist and foot, PTSD, shell 
fragment wound scar of the right posterior leg, a scar of the 
right upper leg secondary to postoperative vein thrombosis; 
noncompensable disability evaluations for shell fragment 
wound scars of the scalp and right shoulder.  His combined 
disability evaluation is 80 percent.

A VA social work evaluation was performed in August 1996.  
With respect to the veteran's work history, it was reported 
that subsequent to his discharge from the Marines in 1967, he 
worked at a telephone company in the construction field.  He 
subsequently was employed as an equipment operator for a 
landscaping firm.  The veteran subsequently attended college 
and received a bachelor's degree in elementary education.  He 
taught elementary school for approximately seven years.  It 
was reported that the veteran then began work in the timber 
industry.  Subsequently he was employed as a plant manager at 
a chemical company.  He was also employed as a car salesman 
for 12 years.  The veteran subsequently began employment at 
the USPS as a mailhandler.  

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received in 
September 1997.  The veteran reported a four-year college 
education.  He listed employment at the USPS from October 
1992 to the present.  He reported that he last worked full 
time in September 1995.  The veteran remarked that due to his 
service-connected disabilities he missed a substantial period 
of time from work and that was forced to quit working.  

A VA medical examination was performed in December 1997.  It 
was reported that the veteran was seen in regard to multiple 
shrapnel wound injuries along with a history of a right 
saphenous vein thrombosis and thrombectomy.  It was reported 
that he began working as a postal employee in October 1993, 
and prior to that he had sold cars.  The veteran reported 
that he had not worked as a postal worker since October 1997 
due to hip and heel pain.  He missed one month of work in 
1997 and 45 days in 1996.  The use of Motrin and other 
medications had not alleviated his hip or heel pain.  
Cortisone injections in the right hip had not been helpful.  
The veteran wore special shoe inserts due to flat feet.  He 
was unable to stand on his heel or toes on the right foot 
since his injuries that were sustained in 1966.  

It was reported that the veteran appeared to be in good 
health.  He was pleasant and cooperative.  A scalp scar was 
not visible in the occipital area.  There was a scar in the 
ulnar aspect of the ventral right wrist that was well healed.  
The veteran was right-handed and his grip strengths were 
equal.  Muscle groups were intact in each hand.  Hand 
function was described as entirely normal.  On inspection of 
the right shoulder there was no visible scar from a shrapnel 
wound.  An examination of the left leg revealed a 9-inch 
posterior scar that was well healed.  There was slight 
flattening of the midpart of the scar.  There was full range 
of motion of the right ankle and foot.  On the right leg 
there was a 10-inch posterior scar that was well healed with 
slight flattening in the middle with full range of motion of 
the right foot and ankle and scar on the medial aspect of the 
right leg just below the knee which was well healed.  On the 
right foot, the fifth ray was excised.  There was a "good" 
scar and ankle and foot movements appeared normal.  The 
veteran was unable to bear weight on his right heel or toe.  

The diagnostic impression was:  Prior excision of saphenous 
vein, no residual problems; shrapnel injury right leg, well 
healed, minimal disability; shrapnel injury, left leg, well 
healed, minimal disability; shrapnel injury, right foot, with 
fifth ray excision, well healed, minimal disability; 
bilateral pes planus; shrapnel injury right wrist, no 
disability; shrapnel injury, right shoulder, no disability; 
shrapnel injury, scalp, no disability; arthralgia, right hip, 
moderate disability; painful right heel, moderate disability.  
The examiner commented that the veteran's service-connected 
injuries did not make him unemployable.

A VA PTSD examination was performed in April 1998.  The 
veteran was described as appearing older than his stated age.  
He was seasonably attired and related well to the examiner.  
His affect was appropriate.  His thinking processes were 
sequential, pertinent and relevant.  There was no evidence of 
delusions, obsessions or compulsions.  The veteran denied 
hallucinations.  The veteran was oriented to time, place and 
person.  His recent and remote memory was grossly intact.  
His general fund of information was appropriate.  The veteran 
had intellectual insight and judgment for social situations.  
It was noted that he had been in extensive substance abuse 
treatment and he had not had any alcohol for 21 months.  The 
veteran reported more frequent nightmares.  It was stated 
that there was no certainty if it impacted his social or 
industrial adaptability.  The veteran denied flashbacks or 
intrusive recollections.  He stated that he generally avoided 
watching anything related to Vietnam but recently watched a 
news report on the anniversary of the My Lai massacre.  He 
did state that he was troubled by the program on television 
but did not have any nightmares.  He was able to speak about 
his Vietnam experience without great upset.  Any unexpected 
touch caused him to react with a swing and his heart would 
pound.  He would also be frightened and depressed.  
Unexpected noises caused him to kneel down or go for cover.  
His heart would pound and he would also be short of breath 
and frightened.  The diagnosis was PTSD, chronic, with 
alcohol abuse in remission.  The Global Assessment of 
Functioning (GAF) score was 70.

Received in June 1998 was notice of award from the United 
States Social Security Administration (SSA) indicating that 
the veteran was entitled to monthly disability benefits.  It 
was indicated that he had chronic foot, leg, and hip pain due 
to a shrapnel injury.  

At a VA medical examination in July 1998 the veteran 
complained of a painful scar in the right upper medial leg.  
Physical findings revealed a 7-inch healed anteromedial scar 
of the upper right leg that was described as quite tender.  
There was also a 9-inch healed, tender, posterior right leg 
scar.  There was a 6-inch healed right lateral foot scar, 
which was tender, and the right fifth toe was absent.  There 
was also absence of the right fifth metatarsal bone or a 
portion thereof.  Loss of sensation in the region of the scar 
on the right foot was reported.  An examination of the left 
leg revealed that injury had not significantly changed since 
the original injury.  There was a 9-inch healed, mildly 
tender scar on the posterior aspect of the left calf.  The 
diagnosis was multiple shell fragment wounds of the right and 
left leg below the knee, amputation of right fifth toe and 
right metatarsal bone, secondary to injury; weakness of 
Muscle Group XI, right leg, secondary to injury in 1966.

SSA records used in the veteran's favorable determination 
were received in August 1998.  VA and private clinical 
records dated in 1996 and 1997 report treatment for right leg 
and foot symptoms and right leg thrombosis.  Among the 
records were numerous USPS absence requests from the veteran 
dated from June through October 1997.  Private clinical 
records dated in November 1997 reveal that the veteran was 
afforded a fitness for duty medical examination.  It was 
reported that he had not been at work for two months 
secondary to heel pain.  The veteran complained of right foot 
pain.  The examiner commented that the veteran had status 
post landmine injury and the shrapnel was coming through the 
soft tissue that was exquisitely tender.  The examiner stated 
that it was questionable whether the injury was producing all 
of the veteran's symptoms, but he did have tension signs 
consistent with plantar fasciitis and records show a healed 
scar.  It was indicated that the veteran was at risk for 
exacerbation of his symptoms if he continued working and no 
standing or walking greater than 10 minutes was recommended.  

The SSA records that were received also included a December 
1997 letter from the USPS wherein it was reported that the 
veteran's request for light duty assignment had been 
considered but there were no assignments available that could 
accommodate his medical restrictions.  A December 1997 letter 
from a nurse at the USPS indicated that the veteran had been 
of work for several months due to foot condition and he was 
unable to work as a mail handler.  It was also indicated that 
a physician had recommended that the veteran have surgery to 
remove foreign bodies from his foot, and that the physician 
had been unable to assess the veteran's long term ability to 
perform as a mailhandler. 

At the June 1998 personal hearing the veteran testified that 
he had last worked in September 1997 at USPS, working eight-
hour days.  He stated that he was not working and was 
receiving Social Security benefits.  The veteran testified 
that he had work experience as a teacher and car salesman.  


Analysis

The veteran meets the threshold criteria for consideration of 
a total disability evaluation based on individual 
unemployability since he has one disability rated at 40 
percent with disabilities resulting from common etiology, and 
his combined rating is 80 percent.  38 C.F.R. §  4.16(a).  

Before a total disability rating based on individual 
unemployability may be granted, it must be shown that the 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from service-
connected disabilities.  

The evidentiary data of record confirms the veteran has 
substantial disablement as a result of his service-connected 
disabilities.  Most notably, he has numerous shell fragment 
wound injuries to include substantially disabling injuries of 
the lower extremities, along with PTSD, and postoperative 
saphenous vein thrombosis.  An SSA determination, which 
relied on VA and private medical records, found that the 
veteran's service connected disabilities, particularly his 
lower extremity disabilities, rendered him unable to work as 
a postal mailhandler.  Where another body has determined a 
veteran is unemployable, that determination must be fully 
addressed, without resort to speculation on employability, or 
the claim must be allowed or further development completed.  
Brown v. Brown, 4 Vet. App. 307 (1993).  

The SSA determination supports the veteran's contention that 
he is unemployable.  In contrast though in December 1997 a VA 
physician specifically addressed the issue of employability 
indicating that the veteran's several service connected 
disabilities did not render him unemployable.  While the VA 
physician's opinion as to the veteran's employability is 
significant, the SSA determination is persuasive and as a 
result it is apparent that there is at least a reasonable 
doubt as to whether his service-connected disabilities 
exclude him from the work force.  While the veteran has 
extensive education and work history, the Board finds that 
the evidence is evenly balanced on the issue of whether the 
veteran would be able to effect an adjustment into a 
substantially gainful occupation.  Consequently, the Board 
concludes that with resolution of reasonable doubt in favor 
of the veteran, the criteria for a total disability rating 
based on individual unemployability by reason of service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

The claim of service connection for a right hip disorder is 
denied.

An increased evaluation for residuals of a shrapnel wound 
injury to the right leg, involving Muscle Group XI, is 
denied.

A 40 percent disability evaluation for postoperative 
saphenous vein thrombosis of the right leg is allowed, 
subject to the law and regulations governing the payment of 
monetary benefits. 

A total rating based upon individual unemployability due to 
service connected disabilities is granted, subject to 
regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

